Citation Nr: 1537211	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  05-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent.
 
2.  Entitlement to service connection for a heart disorder, to include as due to exposure to an herbicidal agent.
 
3.  Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, to include service in the Republic of Vietnam (Vietnam) during the Vietnam War.

The TDIU claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2004.  The RO issued a Statement of the Case (SOC) in March 2005.  In April 2005, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

A March 2007 Board decision denied the TDIU claim.  The Veteran then appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, based on a Joint Motion for Remand, the Court vacated the Board's March 2007 decision with respect to the issue of entitlement to TDIU and remanded the issue for further development in compliance with the directives of the Joint Motion for Remand.

In August 2009, the Board remanded the TDIU claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

The service connection claims come before the Board on appeal from a September 2009 rating decision by the RO in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran filed a NOD in October 2009.  The RO issued a SOC in August 2011.  In September 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In October 2011 and April 2012, the Board remanded the service connection and TDIU claims to the RO via the AMC in Washington, DC, for further development.  

In a December 2013 decision, the Board denied the TDIU and service connection claims.  The Veteran then appealed those denials to the Court.  In an April 2015 memorandum decision, the Court vacated the Board's December 2013 decision and remanded the issues for further development in compliance with the memorandum decision. 

The Board notes that additional pertinent medical and lay evidence was submitted into the record following the most recent readjudication of these appeals by the Agency of Original Jurisdiction (AOJ) in the October 2012 Supplemental SOC (SSOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during its readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the most recent VA treatment records in the claims file from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, are dated from June 2014.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Regarding the service connection claims, the Veteran was previously afforded a VA examination in July 2012 to determine the nature and etiology of his hypertension and heart disorder.  The Veteran was diagnosed with hypertension, supraventricular arrhythmia, and hypertensive heart disease.  The VA examiner then provided a negative nexus opinion regarding the etiology of these disorders.  In providing the opinion, the VA examiner referred to "current" medical literature.  However, the examiner did not provide any citations or names of the current medical literature that he reviewed in providing the medical opinion.  Thus, the Court in its April 2015 memorandum decision found the July 2012 VA examination to be inadequate.  Accordingly, the Board finds that a VA addendum medical opinion is needed before these claims can be decided on the merits.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the TDIU claim, a remand is required in order to afford the Veteran a VA medical opinion to determine the functional impact of his service-connected disabilities on his ability to work.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected disabilities.  The Veteran was previously afforded TDIU medical opinions in August 2004, January 2010, and January 2012.  However, since that time, the Veteran has been awarded service connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, in December 2014.  A VA medical opinion regarding the functional impairment caused by his service-connected PTSD, right ear hearing loss, and tinnitus (and heart disorder and hypertension if appropriate) and the effect on his employability has not yet been obtained.  This service-connected disability must be taken into consideration in providing a TDIU medical opinion for the Veteran.  A VA medical opinion is necessary before the TDIU claim can be decided on the merits.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Oklahoma City, Oklahoma, VAMC since June 2014 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, ask the original July 2012 VA examiner (or another appropriate examiner if unavailable) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of the Veteran's currently diagnosed hypertension, supraventricular arrhythmia, and hypertensive heart disease.
  
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current hypertension is related to his active military service, to include his presumed in-service herbicide exposure from Vietnam?  

b) Is it at least as likely as not that the Veteran's current supraventricular arrhythmia is related to his active military service, to include his presumed in-service herbicide exposure from Vietnam?  

c) Is it at least as likely as not that the Veteran's current hypertensive heart disease is related to his active military service, to include his presumed in-service herbicide exposure from Vietnam?  

In forming his or her opinion, (i) the VA examiner is advised of the following:  the Board is cognizant that there is no VA presumption of service connection for hypertension, supraventricular arrhythmia, and hypertensive heart disease as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is in light of the 2006 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension, supraventricular arrhythmia, and hypertensive heart disease are related to his herbicide exposure given his medical history, family history, risk factors, etc.  

In forming his or her opinion, (ii) the VA examiner is also asked to state which specific pieces of medical literature were reviewed and relied upon to formulate the opinion rendered.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After obtaining the above records and examinations, obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  

A complete rationale for all conclusions should be provided.

4.  After the above actions have been completed, readjudicate the Veteran's claims, to include consideration of whether the TDIU claim should be referred on an extraschedular basis to the Director of Compensation Service.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




